DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, filed May 3, 2022, are acknowledged. Claims 18 and 26 are amended. No new matter has been added. Claims 1-15, 18-26, 30-31 and 33-35 are allowable (see details below).
Election/Restrictions
Claim 1 is allowable (see details below). Claims 18-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II, directed to an apparatus and a method, respectively, as set forth in the Office action mailed on March 27, 2019, is hereby withdrawn and Claims 18-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-15, 18-26, 30-31 and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art by the limitations requiring that “as the first portion (170) moves under said powder distribution member (185) and towards the working area (190), the net (180) lifts in conjunction with the first portion (170) to expose at least a portion of the first portion (170) from beneath the net (180)”.
The closest references, previously cited Tjellerson (US 20150224712 A1) and previously cited Buller (US 20150367415 A1), fail to provide sufficient teachings such that it would be obvious to one of ordinary skill in the art to include the claimed functionality and movement of the net in conjunction with the movement of the first portion of the pivoted powder pushing device. For example, the net of Tjellerson only vibrates to facilitate deagglomeration (see para. [0029]), and does not provide any lifting movement in conjunction with the movement of the first portion (see Fig. 5 of Tjellerson, movement of support platform 128 towards the working area does not cause net 150 to move or lift). 
Similarly, Buller teaches a vibratory net to be used during powder delivery (see para. [0146]), but does not teach wherein the net lifts in conjunction with movement of a powder delivery mechanism (pivoted powder pushing device) such that a first portion of the powder delivery mechanism (pivoted powder pushing device) is exposed. Additionally, while Buller teaches wherein a net may move or vibrate vertically or be lifted from the powder bed (see para. [0380]), this is in reference to object removal, and the movement does not occur in conjunction with the movement of a powder delivery mechanism (pivoted powder pushing device) towards a working area.
Because none of the closest prior art references teach the feature describing the functionality of the net such that “as the first portion (170) moves under said powder distribution member (185) and towards the working area (190), the net (180) lifts in conjunction with the first portion (170) to expose at least a portion of the first portion (170) from beneath the net (180)”, Claim 1 is deemed to be allowable.

Claims 2-15, 30-31 and 33-35 and Claims 18-26 depend from allowable Claim 1, or otherwise require all the features and limitations of allowable Claim 1, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KILEY S STONER/Primary Examiner, Art Unit 1735